The Chancellob.
The bill is filed by Frederick Lyman,. Christoper Ehni, and Elias Van Fleet, against Joseph V. Place,, and his wife, and Joseph Morehouse, (who is Place’s brother-in-law,) to subject certain premises, a house and lot in Raritan, in Somerset county,, or the amount of a promissory note, received by Place and his wife from Morehouse for the consideration of the conveyance of the property by them, to- him,, or so much thereof *31as may bo necessary for the purpose, to the payment of certain judgments; one recovered, by Lyman against Place, and the other by Ehni and Van Fleet against him, both in the Somerset Circuit Court. The bill alleges that the premises were, rmd nrc, really, the property of Place, though the legal title thereto was, up to a period shortly after i he commencement of the suits which resulted in the above judgments, in his wife, and he and she, before the judgments were recovered, conveyed the property to Morehouse. The bill claims that the conveyance to Morehouse was in fraud of the creditors of Place.
Objection was made, at the hearing, that there was a misjoinder of complainants. This objection cannot prevail, for the reasons given in disposing of the like objection made at the hearing, under like circumstances, in Annin v. Annin, 9 C. E. Green 184, 188. The evidence shows that the property which was conveyed to Mrs. Place by La Rue Vredenburgh, in or about April, 1870, was paid for with money borrowed of a building loan society on certain shares therein, which originally stood in Place’s name, and which he transferred to his wife, and certain money borrowed by Place, which he still owes. The price paid to Vredenburgh was $925. The proof is, that the shares, which were five in number, were subscribed for by Place, and taken in his own name; that they stood in his name for about a year and a-half thereafter, when he transferred them to his wife; that the dues on them, up to the time when they Avere “ bought out,” Avere $5 a month, and after that, $10.831; that they were “bought out ” as a means of obtaining the money to buy the property of Vredenburgh; and that for tAvo years and a-half, up to December, 1873, the dues Avere paid by Place out of his Avages. Each share, at the last mentioned date, Avas Avorth, as is testified, a little over $100. Place says he will not say that the dues were not paid out of his Avages for the first three years, and the shares appear to have been subscribed for in February, 18(38. There seems to be no room for doubt that the shares Avere, at the time of the purchase of the premises *32in question from Vredenburgh, the property of Place, and that thereafter’, up to December, 1873 (the bill was filed in January, 1874), the dues were paid with his wages, with perhaps the aid of the rent received for part of the house. The attempt is made by Place and his wife to show that the latter was the actual owner of the shares from the beginning, and they set up an understanding which they say was had between them, by which, in consideration that her earnings were spent in assisting in the support of the family, she was to have the benefit of his payments, made out of his wages, on the shares. It is enough to say that this agreement is not established by the proof. The shares were subscribed by Place, and stood in his name for a year and a half, up to about the time of the purchase of the house and lot, and his wages paid the dues. Afterwards, the dues were paid with his wages, and he gave to his creditors as a reason for not paying his bills contracted for household supplies, that he had to pay his dues on the shares out of his wages, and that his employers retained part of his wages for the purpose. Indeed, the debts for which the judgments of the complainants were recovered, were contracted by Place for family supplies; and in the fall of 1872, he told Lyman the reason why he did not pay his debt to him was that he had the building loan to pay monthly, and had a good deal of sickness in his family; that his wife had been sick considerably, and he had doctors’ bills to pay. Since the purchase of the property, Place has put a new fence around it, at his own expense. It may be observed that the case, as presented by the defendants, Place and his wife, is within the ruling of this court, in Skillman v. Skillman, 2 Beas. 403.
On the hearing, the complainants’ counsel expressed his willingness to look for satisfaction of the complainants’ debt, to the note given by Morehouse on account of the purchase money of the property, instead of to the property itself. This renders it unnecessary to pass upon the conveyance to More-house. Satisfaction of the complainants’ judgments, with ' the costs of this suit, will be decreed to be made out of the money due from Morehouse on his note.